UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7254


VERNON SAMUEL BROWN, a/k/a Vernon S. Brown,

                  Plaintiff - Appellant,

             v.

ANTONIO QUATTLEBAUM, Detention Officer,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:08-cv-02225-GRA)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon Samuel Brown, Appellant Pro Se. William Henry Davidson,
II, Joel Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vernon Samuel Brown appeals the district court’s order

accepting       the   recommendation        of     the    magistrate       judge   and

dismissing       without     prejudice      his     42    U.S.C.     § 1983     (2006)

complaint for failure to exhaust administrative remedies.                          We

have     reviewed     the    record    and        find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Brown v. Quattlebaum, No. 9:08-cv-02225-GRA (D.S.C. Mar.

13, 2009).      We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented     in   the    materials

before    the    court     and   argument    would       not   aid   the   decisional

process.

                                                                              AFFIRMED




                                         2